Fourth Court of Appeals
                                San Antonio, Texas
                                       June 22, 2015

                                   No. 04-15-00357-CR

                     In re GAMBLING DEVICES AND PROCEEDS,
                                     Appellant

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVK001558 D3
                      Honorable Rebecca R. Palomo, Judge Presiding

                                      ORDER
        The appellant has filed a motion for the entry of a stay. The appellee is ORDERED to
file a written response to the motion no later than ten days from the date of this order.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court